PER CURIAM.
The husband, William E. Sullivan, appeals from a final judgment of dissolution rendered September 16, 1989.
We vacate paragraph 19 of the judgment, which awards the wife half interest in various real properties as lump sum alimony. We further vacate section B of the adjudicatory section of the judgment, ordering the husband to convey all his interest in the listed properties to the wife.
We remand with directions that the trial judge shall enter an amended final judgment dividing the real properties as described in section B of the judgment in approximately equal shares. The trial court, in its discretion, may receive additional evidence of value of such properties. Otherwise, we affirm.
CAMPBELL, C.J., and SCHEB and LEHAN, JJ., concur.